          Case 3:19-cv-04501-WHA Document 1 Filed 08/02/19 Page 1 of 8



        Michael S. Agruss (SBN: 259567)
1       AGRUSS LAW FIRM, LLC
        4809 N Ravenswood Ave., Suite 419
2       Chicago, IL 60640
        Tel: 312-224-4695
3       Fax: 312-253-4451
        michael@agrusslawfirm.com
4       Attorney for Plaintiff,
        PHYLLIS FLYNN
5

6
                         UNITED STATES DISTRICT COURT
7                      NORTHERN DISTRICT OF CALIFORNIA
                              OAKLAND DIVISION
8

9
     PHYLLIS FLYNN,                      )
                                         )
10
                                         ) Case No.: 4:19-cv-4501
                Plaintiff,               )
11
                                         ) PLAINTIFF’S
          v.                             ) COMPLAINT
12
                                         )
                                         )
13   CONCORD SERVICING CORPORATION d/b/a )
     Blackwell Recovery,                 )
14
                                         )
                                         )
                                         )
15              Defendant.
16

17                             PLAINTIFF’S COMPLAINT

18      Plaintiff, PHYLLIS FLYNN (“Plaintiff”), through her attorneys, Agruss Law
19
     Firm, LLC, alleges the following against Defendant, CONCORD SERVICING
20
     CORPORATION d/b/a Blackwell Recovery (“Defendant”):
21

22                                   INTRODUCTION

23   1. Count I of Plaintiff’s Complaint is based on the Fair Debt Collection Practices
24
        Act, 15 U.S.C. § 1692 et seq. (“FDCPA).
25



                                          -1-

                                 PLAINTIFF’S COMPLAINT
          Case 3:19-cv-04501-WHA Document 1 Filed 08/02/19 Page 2 of 8




     2. Count II of the Plaintiff’s Complaint is based on the Rosenthal Fair Debt
1

2       Collection Practices Act, Cal. Civ. Code § 1788 et seq. (“RFDCPA”).
3
                              JURISDICTION AND VENUE
4
     3. This Court has jurisdiction under 28 U.S.C. §§ 1331 and 1337, and 15 U.S.C.
5

6
        § 1692k (FDCPA).

7    4. Jurisdiction of this court arises pursuant to 15 U.S.C. § 1692k(d), which states
8
        that such actions may be brought and heard before “any appropriate United
9
        States district court without regard to the amount in controversy,” and 28
10

11      U.S.C. § 1367 grants this court supplemental jurisdiction over the state claims

12      contained within.
13
     5. Venue and personal jurisdiction in this District are proper because Defendant
14
        does or transacts business within this District, and a material portion of the
15

16      events at issue occurred in this District.
17                                          PARTIES
18
     6. Plaintiff is a natural person residing in El Sobrante, Contra Costa County,
19

20
        California.

21   7. Plaintiff is a consumer as that term is defined by the FDCPA and RFDCPA.
22
     8. Plaintiff allegedly owes a debt as that term is defined by the FDCPA and
23
        RFDCPA.
24

25
     9. Defendant is a debt collector as that term is defined by the FDCPA and


                                            -2-

                                  PLAINTIFF’S COMPLAINT
          Case 3:19-cv-04501-WHA Document 1 Filed 08/02/19 Page 3 of 8




        RFDCPA.
1

2    10.Within the past year of Plaintiff filling this complaint, Defendant attempted
3
        to collect a consumer debt from Plaintiff.
4
     11.Defendant is a collection agency located in Scottsdale, Maricopa County,
5

6
        Arizona.

7    12.Defendant’s business includes, but is not limited to, collecting on unpaid,
8
        outstanding account balances.
9
     13.When an unpaid, outstanding account is placed with Defendant it is assigned
10

11      a file number.

12   14.The principal purpose of Defendant’s business is the collection of debts
13
        allegedly owed to third parties.
14
     15.Defendant regularly collects, or attempts to collect, debts allegedly owed to
15

16      third parties.
17   16.During the course of its attempts to collect debts allegedly owed to third
18
        parties, Defendant sends to alleged debtors bills, statements, and/or other
19

20
        correspondence, via the mail and/or electronic mail, and initiates contact with

21      alleged debtors via various means of telecommunication, such as by
22
        telephone and facsimile.
23

24

25



                                           -3-

                                   PLAINTIFF’S COMPLAINT
          Case 3:19-cv-04501-WHA Document 1 Filed 08/02/19 Page 4 of 8




     17.Defendant acted through its agents, employees, officers, members, directors,
1

2       heirs, successors, assigns, principals, trustees, sureties, subrogees,
3
        representatives, and insurers.
4
                               FACTUAL ALLEGATIONS
5

6
     18.Defendant is attempting to collect an alleged consumer debt from Plaintiff.

7    19.The alleged debt at issue arises from transactions for personal, family, and
8
        household purposes.
9
     20.Within the past year of Plaintiff filing this Complaint, Defendant began
10

11      calling Plaintiff on Plaintiff’s telephone number at xxx-xxx-1040, in an

12      attempt to collect the alleged debt.
13
     21.Defendant calls Plaintiff from 480-684-1766, which is one of Defendant’s
14
        telephone numbers.
15

16   22.On or around May 29, 2019 at 11:31 a.m., Plaintiff spoke with Defendant’s
17      male collector, Daniel, and requested for Defendant to stop calling her.
18
     23.During the conversation, Defendant’s male collector stated the computer-
19

20
        generated calls to Plaintiff would continue.

21   24.During the conversation, Defendant’s male collector falsely represented that
22
        Defendant may lawfully continue to call Plaintiff.
23
     25.Despite Plaintiff’s request for Defendant to stop calling her, Defendant
24

25
        continued to place collection calls to Plaintiff’s telephone number unabated


                                           -4-

                                  PLAINTIFF’S COMPLAINT
          Case 3:19-cv-04501-WHA Document 1 Filed 08/02/19 Page 5 of 8




        including, but not limited to, on or around June 4, 2019 at 11:00 a.m., June 5,
1

2       2019 at 10:03 a.m. and 7:38 p.m., June 6, 2019 at 10:04 a.m. and 7:37 p.m.,
3
        June 7, 2019 at 9:11 a.m. and 7:39 p.m., June 10, 2019 at 10:09 a.m. and 7:36
4
        p.m. and June 11, 2019 at 10:08 a.m.
5

6
                               COUNT I
            DEFENDANT VIOLATED THE FAIR DEBT COLLECTION
7                         PRACTICES ACT
8    26.Defendant violated the FDCPA based on the following:
9
           a. Defendant violated § 1692d of the FDCPA by engaging in conduct that
10
              the natural consequences of which was to harass, oppress, and abuse
11

12            Plaintiff in connection with the collection of an alleged debt, when
13
              Defendant continued to place collection calls to Plaintiff after Plaintiff
14
              requested for Defendant to stop calling her;
15

16
           b. Defendant violated § 1692d(5) of the FDCPA by causing a telephone

17            to ring or engaging any person in telephone conversation repeatedly or
18
              continuously with intent to annoy, abuse, or harass any person at the
19
              called number, when Defendant continued to place collection calls to
20

21            Plaintiff after Plaintiff requested for Defendant to stop calling her;

22         c. Defendant further violated § 1692e of the FDCPA by its use of any
23
              false, deceptive, or misleading representation or means in connection
24
              with the collection of any debt, when Defendant’s male collector
25



                                          -5-

                                 PLAINTIFF’S COMPLAINT
          Case 3:19-cv-04501-WHA Document 1 Filed 08/02/19 Page 6 of 8




              created the false impression on Plaintiff that Defendant was permitted
1

2             to call Plaintiff with impunity despite Plaintiff’s request for Defendant
3
              to stop calling her;
4
           d. Defendant further violated § 1692e(10) of the FDCPA by its use of any
5

6
              false representation or deceptive means to collect or attempt to collect

7             an alleged debt, when Defendant’s male collector falsely represented
8
              Defendant was permitted by law to call Plaintiff with impunity despite
9
              Plaintiff’s request for Defendant to stop calling her; and
10

11         e. Defendant violated § 1692f of the FDCPA by its use of unfair or

12            unconscionable means to collect or attempt to collect any debt, when
13
              Defendant engaged in all of the foregoing misconduct.
14
        WHEREFORE, Plaintiff, PHYLLIS FLYNN, respectfully requests judgment
15

16   be entered against Defendant, CONCORD SERVICING CORPORATION d/b/a
17   Blackwell Recovery, for the following:
18
     27.Statutory damages of $1,000.00 pursuant to the Fair Debt Collection Practices
19

20
        Act, 15 U.S.C. § 1692k;

21   28.Costs and reasonable attorneys’ fees pursuant to the Fair Debt Collection
22
        Practices Act, 15 U.S.C. § 1692k; and
23
     29.Any other relief that this Honorable Court deems appropriate.
24

25



                                          -6-

                                  PLAINTIFF’S COMPLAINT
          Case 3:19-cv-04501-WHA Document 1 Filed 08/02/19 Page 7 of 8




                              COUNT II
1
             DEFENDANT VIOLATED THE ROSENTHAL FAIR DEBT
2                    COLLECTION PRACTICES ACT
3
     26.Plaintiff repeats and re-alleges paragraphs 1-25 of Plaintiff’s Complaint as
4
        the allegations in Count II of Plaintiff’s Complaint.
5

6
     27.Defendant violated the RFDCPA based on the following:

7          a. Defendant violated § 1788.11(d) of the RFDCPA by causing Plaintiff’s
8
              telephone to ring repeatedly and continuously so as to annoy Plaintiff,
9
              when Defendant continued to place collection calls to Plaintiff after
10

11            Plaintiff requested for Defendant to stop calling her;

12         b. Defendant violated § 1788.11(e) of the RFDCPA by placing collection
13
              calls to Plaintiff with such frequency that was unreasonable and
14
              constituted harassment, when Defendant continued to place collection
15

16            calls to Plaintiff after Plaintiff requested for Defendant to stop calling
17            her; and
18
           c. Defendant violated the § 1788.17 of the RFDCPA by continuously
19

20
              failing to comply with the statutory regulations contained within the

21            FDCPA, 15 U.S.C. § 1692 et seq.
22
        WHEREFORE, Plaintiff, PHYLLIS FLYNN, respectfully requests judgment
23
     be entered against Defendant, CONCORD SERVICING CORPORATION d/b/a
24

25
     Blackwell Recovery, for the following:


                                          -7-

                                 PLAINTIFF’S COMPLAINT
          Case 3:19-cv-04501-WHA Document 1 Filed 08/02/19 Page 8 of 8




     28.Statutory damages of $1,000.00 pursuant to the Rosenthal Fair Debt
1

2       Collection Practices Act, Cal. Civ. Code § 1788.30(b);
3
     29.Costs and reasonable attorneys’ fees pursuant to the Rosenthal Fair Debt
4
        Collection Practices Act, Cal. Civ Code § 1788.30(c); and
5

6
     30.Any other relief that this Honorable Court deems appropriate.

7
                                               RESPECTFULLY SUBMITTED,
8

9
        DATED: August 2, 2019                       By:_/s/ Michael S. Agruss
10
                                                    Michael S. Agruss
11                                                  Attorney for Plaintiff

12

13

14

15

16

17

18

19

20

21

22

23

24

25



                                         -8-

                                PLAINTIFF’S COMPLAINT
